Citation Nr: 0948304	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in October 2009 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran claims he has a left knee disability, bilateral 
pes planus, hearing loss and tinnitus, which are attributable 
to his military service working as a mechanic.  Specifically, 
he claims he worked on tanks where he was required to jump in 
and out of small areas within the tank constantly injuring 
his left knee and feet.  He also attributes hearing loss and 
tinnitus to working around the noisy machinery in the 
military.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any of the claimed 
disabilities.  Post-service medical records, which consist 
merely of a few pages of VA outpatient treatment records 
dated in 2006, are also silent as to any of these 
disabilities.

The Veteran testified during his hearing before the Board 
that he received treatment for his feet and left knee as 
early as 1972 from private physicians, to include Dr. 
Adrianna who x-rayed his left knee and diagnosed him with 
left knee arthritis due to his duties as a mechanic in the 
military.  The Veteran further indicates he recently saw a 
private audiologist who diagnosed him with hearing loss and 
tinnitus due to in-service noise exposure.  None of these 
records are currently in the claims folder.

In light of the scarcity of medical evidence in this case, 
the Board finds additional efforts to obtain private 
treatment records identified are warranted.  If any of the 
records obtained contain diagnoses for the Veteran's claimed 
disabilities, a VA examination is indicated in light of the 
Veteran's duties in the military as a mechanic. 

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from July 2006 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed conditions 
from the VAMC in Tampa, Florida from July 
2006 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2. Ask the Veteran to identify any and all 
private treatment providers and complete 
release forms authorizing VA to request 
his treatment records from Dr. Adrianna 
and any other private physician who 
treated him for his claimed conditions 
from 1972 to the present. These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After obtaining the above VA and 
private medical records, to the extent 
available, and only if the treatment 
records indicate diagnoses for any of the 
claimed conditions, schedule the Veteran 
for appropriate VA examinations for the 
claimed conditions of a left knee 
disability, bilateral pes planus, hearing 
loss and tinnitus to determine the 
severity and likely etiology of any and 
all conditions found in light of the 
Veteran's in-service occupation as a 
mechanic.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4. After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


